Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al. (US 20200055569).
Atallah et al. discloses a method (see Figs. 1A-1P, para 0014), comprising the steps of:
a) providing a mooring line assembly (701) attached to an anchor (714), said anchor fixed to an ocean floor (718) and said mooring line assembly run out on said ocean floor;
b)    connecting an anchor handling vessel (700) to said mooring line, said anchor handling vessel taking on at least a portion of a weight of said mooring line assembly (para 0055);

d)    moving said anchor handling vessel away from said floating vessel or structure (see Fig. 1D, para 0061; see Fig. 1I; para 0065) to be moored, while the anchor handling vessel remains connected to the floating vessel or structure to be moored by a line, said anchor handling vessel moving to a selected position over mooring line assembly;
e)    connecting the anchor handling vessel to said mooring line assembly by a hold back line (720), said connection made at a point on said mooring line assembly between floating vessel or structure to be moored and said anchor;
f)    tensioning said hold-back line from the anchor handling vessel, thereby applying a desired tension to said mooring line assembly (para 0065-0070);
g)    connecting said mooring line assembly to said floating vessel or structure to be moored, so as to maintain said desired tension in said mooring line assembly (para 0065-0070);
i)    disconnecting said hold-back line from said mooring line assembly (see Fig. 1P and para 0072-0073).
Atallah et al. discloses the invention substantially as claimed.  However, Atallah et al. is silent about slacking off of said hold-back line from said anchor handling vessel.  It would have been considered obvious to one of ordinary skill in the art to modify Atallah et al. to slack off of said hold-back line from said anchor handling vessel since such a 
https://www.youtube.com/watch?v=XCp2HFuTNH4).

Response to Arguments
Applicant's arguments filed 1/7/2020 have been fully considered but they are not persuasive. Applicant argues that there is no basis for the step of “slacking off of said hold back line from said anchor handling vessel”.  The examiner disagrees.  It is common sense for the following reasons:
If one were to let mooring line (701) after being tensioned (see para 0072) go from step depicted in Fig. 1M to step depicted in Fig. 1P without slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) the rapid pull on mooring line (701) would cause links of top chain (310) to exert impact load on stopper (100) even possibly damaging the latching mechanism of stopper (100) thus causing the 
Applicant argues that Atallah (para 0073) teaches moving the anchor handling vessel (700) from the moored vessel (200) in order to generate slack in tension line (720).  The examiner disagrees.  Para 0072, teaches generating slack to top chain (310) by releasing tension applied thereto from vessel (700). Para 0073 teaches to disconnecting tension line (720).  Atallah is silent about “slacking off of said hold back line from said anchor handling vessel”. However, such step is based on common sense as established above.
Applicant argues it is unclear what is meant by “allows the stopper (100) to bear the load of the mooring line by having the desired part of the mooring line secured by latches to the stopper”. To explain the above rationale, if one were to let mooring line (701) after being tensioned (see para 0072) go from step depicted in Fig. 1M to step depicted in Fig. 1P without slackening tension line (hold back line 720) before disconnecting tension line (hold back line 720) the rapid pull on mooring line (701) would cause links of top chain (310) to exert impact load on stopper (100) even possibly damaging the latching mechanism of stopper (100) thus causing the desired part of the mooring line secured by latches of the stopper to pull out from the locking means of stopper (100).  Furthermore, it is obvious to slackening tension line (hold back line 720) 
https://www.youtube.com/watch?v=XCp2HFuTNH4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
1/14/2022